 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6

 7   IN THE MATTER OF THE EXTRADITION                   Case No. 1:17-mc-00067-DAD-SAB
     OF VLADIMIR BLASKO TO THE
 8   SLOVAK REPUBLIC,                                   ORDER CONTINUING HEARING ON
                                                        GOVERNMENT’S MOTION TO REVOKE
 9                                                      BAIL

10

11

12

13          A hearing was held on the Government’s motion to revoke Mr. Blasko’s bail on

14 December 19, 2018. Vincenza Rabenn appeared telephonically for the Government; and Reed

15 Grantham and Victor Chavez appeared for Mr. Blasko. The hearing shall be continued to

16 January 22, 2019, to allow Mr. Blasko to file a proffer on potential collateral available to secure

17 his bail.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The hearing on the Government’s motion to revoke bail is CONTINUED to

20                  January 22, 2019, at 11:00 a.m. in Courtroom 9;

21          2.      Mr. Blasko SHALL FILE briefing on the collateral available to secure bail on or

22                  before January 14, 2019; and

23          3.      Mr. Blasko SHALL PERSONALLY APPEAR at the January 22, 2019 hearing.

24
     IT IS SO ORDERED.
25

26 Dated:        December 19, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
